FUNK, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is an action to enjoin Chenoweth and others from violating a restrictive covenant in a deed executed by plaintiff to a predecessor in title to defendants. In 1912 plaintiff conveyed about 15 acres of land in Akron to Emmons, trustee, by deed, which contained a restriction that “no building was to be erected on said property by the grantee, his heirs or assigns, facing on Arlington Roadt nearer the street line than the building built by Milo J. Breiner.” Emmons platted the acreage into lots and sold the lots on Arlington Road to various persons, the deeds containing similar restrictions to those contained in the deed by plaintiff to Emmons.
The defendants began to build a store about 10 feet from the street, in violation of this restraint, whereupon this action was brought. The defendants claimed that the plaintiff was not entitled to the relief for three reasons: (1) Because the covenant was purely personal and did not concern the social or moral welfare of the community. (2) In that the restriction was too indefinite. (3) That the reason was unjust and unreasonable because of the changed condition of the community. The Common Pleas Court held for defendants, whereupon plaintiff prosecuted error. In sustaining the judgment of the lowed court, the Court of Appeals held:
1. Where there is a purely personal covenant with no words and forfeiture of right of reentry, the enforcement of which will not benefit the original grantor and its violation will not injure him, and it is not a covenant involving the social or moral welfare of the community, and is a restriction involving only the location of a building, it is not a conveyance subject to such an interest reserved in the land conveyed as will entitle the covenantee to an injunction to prevent its violation.
2. If the wording of the covenant is at. all ambiguous or indefinite, it will be construed most strongly against the grantor, y/' 3. As the conditions in the locality have so greatly changed as to render the restriction ? unreasonable and unjust, and as its enforce-j ment will serve no useful purpose, the Court | of Equity will not enforce the covenant.